                  Case 20-12456-JTD                Doc 836         Filed 01/07/21           Page 1 of 9




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    RTI HOLDING COMPANY, LLC, 1                          )    Case No. 20-12456 (JTD)
                                                         )
                                        Debtors.         )    (Jointly Administered)
                                                         )
                                                         )    Ref. Docket Nos. 816 & 818


                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On January 5, 2021 I caused to be served the:

      a. “Order Authorizing Debtors to Reject Certain Executory Contracts and Unexpired Non-
         Residential Real Property Leases,” dated January 5, 2020 [Docket No. 816], (the
         “Rejection Order”), and




1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.
              Case 20-12456-JTD         Doc 836     Filed 01/07/21     Page 2 of 9




   b. “Debtors’ Motion for Entry of an Order (I) Further Enlarging the Period within Which
      the Debtors may Remove Actions and (II) Granting Related Relief,” dated January 5,
      2021 [Docket No. 818], (the “Actions Motion”),

   by causing true and correct copies of the:

      i.   Rejection Order and Actions Motion to be enclosed securely in separate postage pre-
           paid envelopes and delivered via first class mail to those parties listed on the annexed
           Exhibit A,

     ii.   Rejection Order to be enclosed securely in separate postage pre-paid envelopes and
           delivered via first class mail to those parties listed on the annexed Exhibit B, and

    iii.   Rejection Order and Actions Motion to be delivered via electronic mail to those
           parties listed on the annexed Exhibit C.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”

                                                                  /s/ Angharad Bowdler
                                                                  Angharad Bowdler


 Sworn to before me this
 7th day of January, 2021
 /s/ Amy E. Lewis
 Notary Public, State of Connecticut
 Acct. No. 100624
 Commission Expires: 8/31/2022
Case 20-12456-JTD   Doc 836   Filed 01/07/21   Page 3 of 9




                    Exhibit A
                                                RUBY TUESDAY
                           Case 20-12456-JTD    Doc 836 Filed 01/07/21
                                                 Service List
                                                                               Page 4 of 9

Claim Name                            Address Information
INTERNAL REVENUE SERVICE              CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
MEYERS, RODBELL & ROSENBAUM, P.A.     (COUNSEL TO PRINCE GEORGE'S COUNTY) ATTN NICOLE C KENWORTHY 6801 KENILWORTH
                                      AVE, STE 400 RIVERDALE MD 20737-1385




                               Total Creditor count 2




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
Case 20-12456-JTD   Doc 836   Filed 01/07/21   Page 5 of 9




                    Exhibit B
                                                 RUBY TUESDAY
                            Case 20-12456-JTD    Doc 836 Filed 01/07/21
                                                  Service List
                                                                                   Page 6 of 9

Claim Name                             Address Information
530 DONESLSON, LLC                     DONELSON PIKE RESTAURANT PARTNERS 520 DONELSON PIKE NASHVILLE TN 37214
AMERICAN BANK                          ATTN MARK W. JAINDL 4029 WEST TILGHMAN STREET ALLENTOWN PA 18104
ATLANTIS TRUST                         SOUTH HUNTSVILLE 11594 MEMORIAL PARKWAY, S.W. HUNTSVILLE AL 31794
BLACK BOX INTELLIGENCE                 14785 PRESTON ROAD SUITE 290 DALLAS TX 75254
BRASK ENTERPRISES                      PO BOX 55287 HOUSTON TX 77255
BUNTIN OUT OF HOME MEDIA (BUNTIN)      230 WILLOW ST NASHVILLE TN 37210
CINTAS                                 4601 CREEKSTONE DRIVE SUITE 200 DURHAM NC 27703-0000
CORETRUST PURCHASING GROUP             ATTN CHIEF LEGAL OFFICER 155 FRANKLIN RD, STE 400 BRENTWOOD TN 37027
DAVID JAINDL                           3150 COFFEETOWN RD OREFIELD PA 18069
ESS (EMPLOYMENT SCREENING SERVICES)    PO BOX 830520 DEPT K BIRMINGHAM AL 35283-0000
GREAT AMERICA FINANCIAL SERV           PO BOX 660831 DALLAS TX 75266-0831
JOHNSON CONTROLS                       DEPT CH 10320 PALATINE IL 60055-0000
KEVIN T. FOGERTY LAW OFFICE            (COUNSEL TO MARK JAINDL) ATTN KEVIN FOGERTY 1275 GLENLIVET DR., #150 ALLENTOWN
                                       PA 18106
MAYO & ASSOCIATES, INC.                PO BOX 167 CHESTERFIELD VA 23832
OREOF 2017 RUBY LLC ORION              FT. PAYNE 301 RUBY TUESDAY LANE FT. PAYNE AL 35967
ORION-NRD RUBY JV LLC                  KEARNEY 108 FIRST AVENUE PLACE KEARNEY NE 68847
ROBERTS OXYGEN                         PO BOX 5507 ROCKVILLE MD 20855-0000
RONALD A BALDI                         MORRISTOWN 494 CROCKET TRACE MORRISTOWN TN 37813
RUBBER AND ROAD CREATIVE AGENCY, INC   222 REDDING WAY SAN RAFAEL CA 94901
SANDY ALEXANDER COMPANY/ DINE TECH     P O BOX 824263 PHILADELPHIA PA 19182-0000
SERENGETI                              THOMSON RUETERS GRC PAYMENT CENTER PO BOX 6292 CAROL STREAM IL 60197-0000
SHIFTONE                               3140 WASHINGTON BLVD STE 209 ARLINGTON VA 22201
SIMPLEX MONITORING LLC                 DEPT CH 10320 PALATINE IL 60055-0000
ST. JOHN & PARTNERS                    1301 RIVERPLACE BLVD STE 200 JACKSONVILLE FL 32207
STAFFORD RT LLC                        TIFTON 1306 US HWY 82 WEST TIFTON GA 31794
STANLEY CONVERGENT                     DEPT CH 10651 PALATINE IL 60055-0000
TALX CORPORATION (EQUIFAX)             4076 PAYSPHERE CIRCLE CHICAGO IL 60674-0000
TENENBAUM & SAAS, P.C.                 (COUNSEL TO GREGORY J. ROSS) ATTN GREGORY J. ROSS 4504 WALSH ST., SUITE 200
                                       CHEVY CHASE MD 20815
THUZI, LLC                             7827 GUNN HIGHWAY TAMPA FL 33626-0000
TRALIANT, LLC                          1600 ROSECRANS AVE 4TH FLOOR MEDIA CENTER MANHATTAN BEACH CA 90266
USM, INC. DBA SONORAN                  LANDSCAPE MAINTENANCE 7807 E GREENWAY ROAD SUITE 7B SCOTTSDALE AZ 85260-0000
WALDEN DICK WRI I                      COOPER CREEK 8306 TOURIST CENTER DRIVE BRADENTON FL 34201
ZATOR LAW                              (COUNSEL TO DAVID JAINDL) ATTN JOSEPH A. ZATOR 4400 WALBERT AVENUE AT
                                       RIDGEVIEW DRIVE ALLENTOWN PA 18104




                                Total Creditor count 33




Epiq Corporate Restructuring, LLC                                                                          Page 1 OF 1
Case 20-12456-JTD   Doc 836   Filed 01/07/21   Page 7 of 9




                    Exhibit C
             Case 20-12456-JTD      Doc 836 Filed 01/07/21
                            RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                                                                Page 8 of 9
                                         Electronic Mail Master Service List




ABRAMS & BAYLISS LLP                                   SEAMAN@ABRAMSBAYLISS.COM;
                                                       CANNATARO@ABRAMSBAYLISS.COM;
ADAMS AND REESE LLP                                    JOHN.ROGERSON@ARLAW.COM; JAMIE.OLINTO@ARLAW.COM;

ASHBY & GEDDES, P.A.                                   GTAYLOR@ASHBYGEDDES.COM; KEARLE@ASHBYGEDDES.COM;

BALLARD SPAHR LLP                                      HEILMANL@BALLARDSPAHR.COM;
                                                       ROGLENL@BALLARDSPAHR.COM;
                                                       GANZC@BALLARDSPAHR.COM;
                                                       ANDERSONSANCHEZK@BALLARDSPAHR.COM;
                                                       SUMMERSM@BALLARDSPAHR.COM;
BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP             KCAPUZZI@BENESCHLAW.COM; JGENTILE@BENESCHLAW.COM;

BUCHALTER, A PROFESSIONAL CORPORATION                  SCHRISTIANSON@BUCHALTER.COM;
CAFARO MANAGEMENT COMPANY                              LMADGAR@CAFAROCOMPANY.COM;
CHIPMAN BROWN CICERO & COLE, LLP                       DESGROSS@CHIPMANBROWN.COM;
                                                       BOLTON@CHIPMANBROWN.COM;
CLEARY GOTTLIEB STEEN & HAMILTON LLP                   SONEAL@CGSH.COM; JVANLARE@CGSH.COM;
COLE SCHOTZ P.C.                                       DDEAN@COLESCHOTZ.COM; JALBERTO@COLESCHOTZ.COM;
                                                       AROTH-MOORE@COLESCHOTZ.COM;

CONNOLLY GALLAGHER LLP                                 CGRIFFITHS@CONNOLLYGALLAGHER.COM;
                                                       LHATFIELD@CONNOLLYGALLAGHER.COM;
                                                       JWISLER@CONNOLLYGALLAGHER.COM;
                                                       KCONLAN@CONNOLLYGALLAGHER.COM;
                                                       KBIFFERATO@CONNOLLYGALLAGHER.COM;
COUNTY OF LOUDOUN, VIRGINIA                            STEVE.JACKSON@LOUDOUN.GOV;
CROSS & SIMON, LLC                                     MVILD@CROSSLAW.COM;
DELAWARE SECRETARY OF STATE                            DOSDOC_FTAX@DELAWARE.GOV;
DELAWARE STATE TREASURY                                STATETREASURER@STATE.DE.US;
DORSEY & WHITNEY (DELAWARE) LLP                        GLORIOSO.ALESSANDRA@DORSEY.COM;
                                                       SCHNABEL.ERIC@DORSEY.COM; SEIM.NATHAN@DORSEY.COM

DOUG BELDEN, HILLSBOROUGH COUNTY TAX COLLECTOR         FITZGERALDB@HILLSBOROUGHCOUNTY.ORG;
FONVIELLE LEWIS MESSER & MCCONNAUGHHAY                 ALLEN@WRONGFULLYINJURED.COM
GARNER & CONNER, PLLC                                  CCONNER@GARNERCONNER.COM;
GIBBONS P.C.                                           HCOHEN@GIBBONSLAW.COM; RMALONE@GIBBONSLAW.COM;

GOLDMAN SACHS BANK USA                                 GS-SLG-NOTICES@GS.COM;
GOULSTON & STORRS PC                                   THOFFMANN@GOULSTONSTORRS.COM; YKASS-
                                                       GERGI@GOULSTONSTORRS.COM;
HILLER LAW, LLC                                        AHILLER@ADAMHILLERLAW.COM;
HOGAN♦MCDANIEL                                         DCKERRICK@DKHOGAN.COM;
HOLIFIELD & JANICH, PLLC                               AHOLIFIELD@HOLIFIELDLAW.COM;
                                                       KMANN@HOLIFIELDLAW.COM;
HOWARD & HOWARD ATTORNEYS PLLC                         MBOGDANOWICZ@HOWARDANDHOWARD.COM;
HUNTON & WILLIAMS LLP                                  GGRIFFITH@HUNTONAK.COM;
INDIANA ATTORNEY GENERAL OFFICE                        HEATHER.CROCKETT@ATG.IN.GOV;
                                                       AMANDA.QUICK@ATG.IN.GOV;
JACK SHRUM, PA                                         JSHRUM@JSHRUMLAW.COM;
JACKSON & CAMPBELL, P.C.                               MWEITZMAN@JACKSCAMP.COM;
JENSEN BAGNATO, P.C.                                   JEFFREY@JENSENBAGNATOLAW.COM;
                                                       JEFFREYCARBINO@GMAIL.COM;
KELLEY DRYE & WARREN LLP                               KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM;
                                                       RLEHANE@KELLEYDRYE.COM; SWILSON@KELLEYDRYE.COM;
                                                       MLEVINE@KELLEYDRYE.COM;

KLEHR HARRISON HARVEY BRANZBURG LLP                    RLEMISCH@KLEHR.COM; SVEGHTE@KLEHR.COM;
                                                       CBRENNAN@KLEHR.COM;
KLEIN LLC                                              KLEIN@KLEINLLC.COM
KOHNER, MANN & KAILAS, S.C.                            SWISOTZKEY@KMKSC.COM;
KRAMER LEVIN NAFTALIS & FRANKEL LLP                    AROGOFF@KRAMERLEVIN.COM;
                                                       RSCHMIDT@KRAMERLEVIN.COM;
                                                       JSHARRET@KRAMERLEVIN.COM;
                                                       JWAGNER@KRAMERLEVIN.COM;
KURTZMAN | STEADY, LLC                                 KURTZMAN@KURTZMANSTEADY.COM;
LAW OFFICE OF SUSAN E. KAUFMAN, LLC                    SKAUFMAN@SKAUFMANLAW.COM;




                                                    Page 1 of 2
             Case 20-12456-JTD      Doc 836 Filed 01/07/21
                            RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                                                                   Page 9 of 9
                                            Electronic Mail Master Service List




MANIER & HEROD, P.C.                                      MCOLLINS@MANIERHEROD.COM;
                                                          RMILLER@MANIERHEROD.COM
MARICOPA COUNTY TREASURER                                 MUTHIGK@MCAO.MARICOPA.GOV
MAYNARD COOPER & GALE PC                                  JLAMAR@MAYNARDCOOPER.COM;
MCCARRON & DIESS                                          MJF@MCCARRONLAW.COM
MCCARTER & ENGLISH LLP                                    KBUCK@MCCARTER.COM;
MCCREARY, VESELKA, BRAGG & ALLEN, P.C.                    TLEDAY@MVBALAW.COM;
MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP               DPRIMACK@MDMC-LAW.COM; JBERNSTEIN@MDMC-LAW.COM;
                                                          GBRESSLER@MDMC-LAW.COM; MMORANO@MDMC-LAW.COM

MCGUIREWOODS                                              SVAUGHN@MCGUIREWOODS.COM;
                                                          SSPEIGHT@MCGUIREWOODS.COM;
MIAMI-DADE COUNTY TAX COLLECTOR                           PRISCILLA.WINDLEY@MIAMIDADE.GOV;
                                                          MDTCBKC@MIAMIDADE.GOV;
MISSOURI DEPARTMENT OF REVENUE                            DEECF@DOR.MO.GOV;
MONZACK MERSKY BROWDER and HOCHMAN, P.A.                  RMERSKY@MONLAW.COM;
MORRIS, NICHOLS, ARSHT & TUNNELL LLP                      DABBOTT@MNAT.COM;
OAKLAND COUNTY TREASURER                                  KEVIN@LAWYERMICH.COM;
OFFICE OF ATTORNEY GENERAL - PENNSYLVANIA                 CMOMJIAN@ATTORNEYGENERAL.GOV;
                                                          CRMOMJIAN@ATTORNEYGENERAL.GOV;
OFFICE OF THE ATTORNEY GENERAL - TENNESSE                 AGBANKDELAWARE@AG.TN.GOV;
OFFICE OF THE ATTORNEY GENERAL - TEXAS                    ABIGAIL.RYAN@OAG.TEXAS.GOV;
                                                          JASON.BINFORD@OAG.TEXAS.GOV;
OFFICE OF THE UNITED STATES TRUSTEE                       LINDA.RICHENDERFER@USDOJ.GOV;
PACHULSKI STANG ZIEHL & JONES LLP                         JO'NEILL@PSZJLAW.COM
PAUL HASTING LLP                                          JUSTINRAWLINS@PAULHASTINGS.COM;
                                                          AARONGOBERSIMS@PAULHASTINGS.COM;
PENSION BENEFIT GUARANTY CORPORATION                      MORGAN.COURTNEY@PBGC.GOV; EFILE@PBGC.GOV;
                                                          HARRIS.MELISSA@PBGC.GOV;
POLSINELLI PC                                             CWARD@POLSINELLI.COM;
REGER RIZZO & DARNALL LLP                                 ERASSMAN@REGERLAW.COM;
SAUL EWING ARNSTEIN & LEHR LLP                            MONIQUE.DISABATINO@SAUL.COM; LUKE.MURLEY@SAUL.COM;

SCHREEDER, WHEELER & FLINT, LLP                           CHORD@SWFLLP.COM;
SECURITIES & EXCHANGE COMMISSION                          SECBANKRUPTCY-OGC-ADO@SEC.GOV;
                                                          SECBANKRUPTCY@SEC.GOV;
SECURITIES AND EXCHANGE COMMISSION                        BANKRUPTCYNOTICESCHR@SEC.GOV;
                                                          NYROBANKRUPTCY@SEC.GOV;
SEYFARTH SHAW LLP                                         WHANLON@SEYFARTH.COM;
SHERRARD ROE VOIGT & HARBISON, PLC                        MABELOW@SRVHLAW.COM;
SIMON PROPERTY GROUP                                      RTUCKER@SIMON.COM;
SMTD LAW LLP                                              RBERENS@SMTDLAW.COM;
STRADLEY, RONON, STEVENS & YOUNG, LLP                     DPEREIRA@STRADLEY.COM
SULLIVAN · HAZELTINE · ALLINSON LLC                       ZALLINSON@SHA-LLC.COM;
TCW DIRECT LENDING LLC                                    MICHAEL.ANELLO@TCW.COM;
THE ROSNER LAW GROUP LLC                                  ROSNER@TEAMROSNER.COM; GIBSON@TEAMROSNER.COM;
                                                          LIU@TEAMROSNER.COM;

TROUTMAN PEPPER HAMILTON SANDERS LLP                      MARCY.SMITH@TROUTMAN.COM;
                                                          MATTHEW.BROOKS@TROUTMAN.COM;
                                                          GARY.MARSH@TROUTMAN.COM;
TUCKER ARENSBERG                                          BMANNE@TUCKERLAW.COM;
UCTS, DEPT OF LABOR AND INDUSTRY                          RA-LI-UCTS-BANKRUPT@STATE.PA.US
WATKINS & EAGER PLLC                                      RIRELAND@WATKINSEAGER.COM;
WEIR & PARTNERS LLP                                       JCIANCIULLI@WEIRPARTNERS.COM;
WOLCOTT RIVERS GATES                                      JSTIFF@WOLRIV.COM;
YOUNG CONAWAY STARGATT & TAYLOR, LLP                      BANKFILINGS@YCST.COM; MNEIBURG@YCST.COM;
                                                          JMULVIHILL@YCST.COM;
ZIONS BANCORPORTION                                       GREGORY.BASER@ZIONSBANCORP.COM;




                                                       Page 2 of 2
